
	
		II
		112th CONGRESS
		1st Session
		S. 1971
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2011
			Mr. Inhofe (for himself
			 and Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for the establishment of a committee to assess
		  the effects of certain Federal regulatory mandates and to provide for relief
		  from those mandates, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Comprehensive Assessment of
			 Regulations on the Economy Act of 2011.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Regulatory Assessment
					Sec. 101. Cumulative Regulatory Assessment
				Committee.
					Sec. 102. Additional provisions relating to certain
				rules.
					Sec. 103. Consideration of feasibility and cost in establishing
				national ambient air quality standards.
					TITLE II—Regulatory Relief
					Sec. 201. Legislative stay.
					Sec. 202. Compliance dates.
					Sec. 203. Energy recovery and conservation.
					Sec. 204. Other provisions.
					TITLE III—Coal Residuals Reuse and Management
					Sec. 301. Short title.
					Sec. 302. Amendment to Subtitle D of the Solid Waste Disposal
				Act.
					Sec. 303. 2000 regulatory determination.
					Sec. 304. Effect of title.
					TITLE IV—Thermal Discharges
					Sec. 401. Short
				title.
					Sec. 402. Thermal discharge.
					Sec. 403. Regulations.
				
			2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Clean Air
			 Interstate RuleThe term Clean Air Interstate Rule
			 means the Clean Air Interstate Rule and the rule establishing Federal
			 Implementation Plans for the Clean Air Interstate Rule, as promulgated and
			 modified by the Administrator (70 Fed. Reg. 25162 (May 12, 2005), 71 Fed. Reg.
			 25288 (April 28, 2006), 72 Fed. Reg. 55657 (October 1, 2007), 72 Fed. Reg.
			 59190 (October 19, 2007), 72 Fed. Reg. 62338 (November 2, 2007), 74 Fed. Reg.
			 56721 (November 3, 2009)).
			(3)CommitteeThe
			 term Committee means the Cumulative Regulatory Assessment
			 Committee established by section 101(a).
			(4)Federal
			 regulatory mandateThe term Federal regulatory
			 mandate means any regulation, rule, requirement, or interpretative
			 guidance that—
				(A)is promulgated or
			 issued (or is expected to be initiated) by the Administrator or a State or
			 local government during the period beginning on January 1, 2010, and ending on
			 January 1, 2020;
				(B)applies to 1 or
			 more impacted units; and
				(C)implements any
			 provision or requirement relating to—
					(i)interstate or
			 international transport of air pollution under section 110(a)(2)(D), 115, or
			 126(b) of the Clean Air Act (42 U.S.C. 7410(a)(2)(D), 7415, 7426(b)) with
			 respect to any national ambient air quality standard, including—
						(I)any standard that
			 has been promulgated or proposed before July 1, 2011; and
						(II)any new or
			 revised standard for ozone or fine particulate matter that, as of the date of
			 enactment of this Act, is currently under review or development by the
			 Administrator; and
						(ii)the attainment,
			 or maintenance of attainment, of any national ambient air quality standard,
			 including—
						(I)any new or
			 revised standard for ozone or fine particulate matter that, as of the date of
			 enactment of this Act, is currently under review or development by the
			 Administrator; and
						(II)any other
			 standard that has been promulgated or proposed before July 1, 2011;
						(iii)new source
			 performance standards under section 111 of the Clean Air Act (42 U.S.C. 7411),
			 including any standards under subsection (d) of that section;
					(iv)hazardous air
			 pollutants under section 112 of the Clean Air Act (42 U.S.C. 7412);
					(v)greenhouse gas
			 emissions under titles I, II, and V of the Clean Air Act (42 U.S.C. 7401 et
			 seq.), including the requirements for—
						(I)new source
			 performance standards under section 111 of the Clean Air Act (42 U.S.C. 7411),
			 including any standards under subsection (d) of that section; and
						(II)preconstruction
			 review permits under section 165 of the Clean Air Act (42 U.S.C. 7475);
						(vi)cooling water
			 intake structures under section 316(b) of the Clean Water Act (33 U.S.C.
			 1326(b));
					(vii)effluent
			 guidelines for regulating the discharge of pollutants under section 304 of the
			 Clean Water Act (33 U.S.C. 1314);
					(viii)the handling
			 and disposal of coal combustion residuals under subtitle C or D of the Solid
			 Waste Disposal Act (42 U.S.C. 6921 et seq.);
					(ix)the regulation
			 of fuels under title II of the Clean Air Act (42 U.S.C. 7521 et seq.);
					(x)regional haze or
			 reasonably attributable visibility impairment under section 169A or section
			 169B of the Clean Air Act (42 U.S.C. 7491, 7492); and
					(xi)any other
			 environmental regulations expected to have a significant impact on the electric
			 power sector, the petroleum refining sector, the petrochemical production
			 sector, pipeline facilities regulated by the Department of Transportation or
			 the Environmental Protection Agency, exploration, production, or transportation
			 of oil and natural gas, or any other manufacturing sector.
					(5)Impacted
			 unitThe term impacted unit means—
				(A)any electric
			 generating unit that sells electricity into the grid;
				(B)any industrial,
			 commercial, or institutional boiler or process heater;
				(C)any petroleum
			 refining facility that produces gasoline, heating oil, diesel fuel, jet fuel,
			 kerosene, or petrochemical feedstocks;
				(D)any petrochemical
			 facility;
				(E)any hydrocarbon
			 exploration, extraction, manufacturing, production, or transportation facility;
			 or
				(F)any biofuel
			 facility.
				IRegulatory
			 Assessment
			101.Cumulative
			 Regulatory Assessment Committee
				(a)EstablishmentThere
			 is established within the Department of Commerce a Committee, to be known as
			 the Cumulative Regulatory Assessment Committee.
				(b)Composition of
			 CommitteeThe Committee shall consist of the following officials
			 (or designees of the officials):
					(1)The Secretary of
			 Agriculture.
					(2)The Secretary of
			 Commerce.
					(3)The Secretary of
			 Defense.
					(4)The Chairperson
			 of the Council of Economic Advisers.
					(5)The Secretary of
			 Energy.
					(6)The
			 Administrator.
					(7)The Chairperson
			 of the Federal Energy Regulatory Commission.
					(8)The Secretary of
			 Labor.
					(9)The Administrator
			 of the Office of Information and Regulatory Affairs.
					(10)The President
			 and Chief Executive Officer of the North American Electric Reliability
			 Corporation.
					(11)The Chief
			 Counsel for Advocacy of the Small Business Administration.
					(c)Leadership;
			 operationsThe Secretary of Commerce shall—
					(1)serve as the
			 Chairperson of the Committee; and
					(2)be responsible
			 for the executive and administrative operation of the Committee.
					(d)Identification
			 of Federal regulatory mandatesNot later than 30 days after the
			 date of enactment of this Act, the Administrator shall provide to the Committee
			 a list of Federal regulatory mandates.
				(e)Duties
					(1)Assessment
						(A)In
			 generalThe Committee shall perform an assessment of the
			 cumulative energy and economic impacts of the Federal regulatory mandates in
			 accordance with this subsection, including direct, indirect, quantifiable, and
			 qualitative effects on—
							(i)employment,
			 including job levels in each segment of the economy and each region of the
			 United States, including coal-producing regions;
							(ii)economic
			 development, including production levels and labor demands in manufacturing,
			 commercial, and other sectors of the economy;
							(iii)the electric
			 power sector, including potential impacts on electric reliability, energy
			 security, and retail electricity rates;
							(iv)the domestic
			 refining and petrochemical sector, including potential impacts on supply,
			 international competitiveness, wholesale and retail transportation fuels, and
			 heating oil and petrochemical prices;
							(v)State and local
			 governments, including potential impacts on governmental operations and local
			 communities from any reductions in State and local tax revenues;
							(vi)small businesses
			 (as defined in section 601 of title 5, United States Code), including economic
			 and regulatory impacts that could force the shutdown or limit the growth of
			 small businesses;
							(vii)agriculture,
			 including economic and regulatory impacts that could force the shutdown, or
			 limit growth or productive capacity, of the agricultural industry in the United
			 States, including the domestic fertilizer manufacturing industry; and
							(viii)energy-intensive,
			 trade-exposed industry (as defined in North American Industry Classification
			 System codes 31, 32, and 33) (including the beneficiation or processing
			 (including agglomeration) of metal ores (including iron and copper ores), soda
			 ash, or phosphate, petroleum refining, and petrochemicals production),
			 including economic and regulatory impacts that could force the shutdown, or
			 limit growth of productive capacity, of the United States manufacturing
			 industry.
							(B)Comprehensive
			 analysisThe assessment shall include a comprehensive analysis,
			 for the period beginning on January 1, 2012, and ending on December 31, 2025,
			 of the following matters:
							(i)The
			 impacted units that would likely retire due to the cumulative compliance costs
			 of the Federal regulatory mandates.
							(ii)The amount by
			 which average retail electricity prices are forecasted to increase above
			 inflation as a result of—
								(I)the cumulative
			 compliance costs of the Federal regulatory mandates;
								(II)the retirement
			 of electric generating units that are impacted units described in clause (i);
			 and
								(III)other direct
			 and indirect impacts that are expected to result from the cumulative compliance
			 obligations of the Federal regulatory mandates.
								(iii)The amount by
			 which average retail transportation fuel and heating oil prices are forecasted
			 to increase above inflation as a result of—
								(I)the cumulative
			 compliance costs of the Federal regulatory mandates;
								(II)the retirement
			 or closure of domestic refineries that are impacted units described in clause
			 (i);
								(III)the likely
			 foreign-sourced replacement for the transportation fuels and heating oil
			 supplies loss caused by the retirements or closures identified under subclause
			 (II); and
								(IV)other direct and
			 indirect impacts that are expected to result from the cumulative compliance
			 obligations of the Federal regulatory mandates.
								(iv)The amount by
			 which average petrochemical prices are forecasted to increase above inflation
			 as a result of—
								(I)the cumulative
			 compliance costs of the Federal regulatory mandates;
								(II)the retirement
			 or closure of domestic petrochemical facilities that are impacted units
			 described in clause (i);
								(III)the likely
			 foreign-sourced replacement for the petrochemical supplies loss caused by the
			 retirements or closures identified under subclause (II); and
								(IV)other direct and
			 indirect impacts that are expected to result from the cumulative compliance
			 obligations of the Federal regulatory mandates.
								(v)The
			 direct and indirect adverse impacts on the economies of local communities that
			 are projected to result from the retirement of impacted units described in
			 clause (i) and increased retail electricity, transportation fuels, heating oil,
			 and petrochemical prices that are forecasted under clause (ii),
			 including—
								(I)loss of jobs,
			 including jobs that would be lost that relate directly or indirectly to coal
			 production or petroleum refining;
								(II)reduction in
			 State and local tax revenues;
								(III)harm to small
			 businesses;
								(IV)harm to
			 consumers;
								(V)reduction
			 in—
									(aa)the
			 production and use of coal; and
									(bb)the
			 domestic production of transportation fuels, heating oil, and petrochemicals in
			 the United States; and
									(VI)other resulting
			 adverse economic or energy impacts.
								(vi)The extent to
			 which the direct and indirect adverse economic impacts identified under clause
			 (v) can be mitigated through the creation of additional jobs and new economic
			 growth as a result of renewable energy projects, energy efficiency measures,
			 and other such energy construction projects that are projected to be undertaken
			 in order to meet future energy demands.
							(vii)The cumulative
			 effects of Federal regulatory mandates on the ability of industries and
			 businesses in the United States to compete with industries and businesses in
			 other countries, with respect to competitiveness in both domestic and foreign
			 markets.
							(viii)The regions of
			 the United States that are forecasted to be—
								(I)most affected
			 from the direct and indirect adverse impacts from the retirement of impacted
			 units and increased retail electricity, transportation fuels, heating oil, and
			 petrochemicals price, as identified under clause (v); and
								(II)least affected
			 from such adverse impacts due to the creation of new jobs and economic growth
			 that are expected to result directly and indirectly from the energy
			 construction projects, as identified under clause (vi).
								(ix)The cumulative
			 effects of the Federal regulatory mandates on the electric power sector,
			 including—
								(I)adverse impacts
			 on electric reliability that are expected to result from the retirement of
			 electric generating units identified under clause (i);
								(II)the geographical
			 distribution of the projected adverse electric reliability impacts identified
			 in subclause (I), according to the regions established by North American
			 Electric Reliability Corporation; and
								(III)an assessment
			 of whether current plans to expand electricity generation and transmission
			 capabilities for each particular region can be optimized to mitigate those
			 projected adverse reliability impacts.
								(x)Federal, State,
			 and local policies that have been or will be implemented to foster a transition
			 in energy infrastructure in the United States, including those policies that
			 promote fuel diversity, affordable and reliable electricity, and energy
			 security.
							(2)Consultation
			 with State and local governmentsThe Committee shall consult with
			 representatives of State and local governments—
						(A)to identify
			 potential adverse cumulative impacts of the Federal regulatory mandates that
			 have unique or significant repercussions for each particular region of the
			 United States; and
						(B)to investigate
			 opportunities and strategies for mitigating the adverse impacts and
			 repercussions identified under subparagraph (A).
						(3)MethodologyThe
			 Committee shall—
						(A)use the best
			 available information and peer-reviewed economic models in performing the
			 cumulative regulatory impact assessment under this subsection; and
						(B)seek public
			 comment on the cost, energy, and other modeling assumptions used in performing
			 the assessment.
						(4)Public notice
			 and commentThe Committee shall provide public notice and the
			 opportunity for comment on a draft cumulative regulatory impact assessment to
			 be prepared under this subsection.
					(5)Report to
			 Congress and StatesNot later
			 than August 1, 2012, the Committee shall submit to Congress and the Governor of
			 each State a detailed report of the cumulative assessment performed under this
			 subsection.
					102.Additional
			 provisions relating to certain rules
				(a)Cross-State Air
			 Pollution rule/Transport rule
					(1)Earlier
			 rulesThe rule entitled
			 Federal Implementation Plans: Interstate Transport of Fine Particulate
			 Matter and Ozone and Correction of SIP Approvals (76 Fed. Reg. 48208
			 (August 8, 2011)), and any successor or substantially similar rule, shall
			 be—
						(A)of no force or effect; and
						(B)treated as though the rule had never taken
			 effect.
						(2)Continued
			 applicability of Clean Air Interstate RuleIn place of any rule described in paragraph
			 (1), the Administrator shall continue to implement the Clean Air Interstate
			 Rule.
					(3)Additional
			 rulemakings
						(A)Issuance of new
			 rulesThe Administrator shall—
							(i)not
			 issue any proposed or final rule under section 110(a)(2)(D)(i)(I) or section
			 126 of the Clean Air Act (42 U.S.C. 7410(a)(2)(D)(i)(I), 7426) relating to
			 national ambient air quality standards for ozone or particulate matter
			 (including any modification of the Clean Air Interstate Rule) before the date
			 that is 3 years after the date on which the Committee submits the final report
			 under section 101(e)(5); and
							(ii)in issuing any
			 rule described in clause (i)—
								(I)base the rule on
			 actual monitored (and not modeled) data; and
								(II)notwithstanding
			 section 110(a)(2)(D)(i)(I) of the Clean Air Act (42 U.S.C.
			 7410(a)(2)(D)(i)(I)), allow the trading of emission allowances among entities
			 covered by the rule irrespective of the States in which the entities are
			 located.
								(B)Implementation
			 scheduleIn promulgating any final rule described in subparagraph
			 (A)(i), the Administrator shall establish a date for State implementation of
			 the standards established by the final rule that is not earlier than 3 years
			 after the date of publication of the final rule.
						(b)Steam generating
			 unit rules
					(1)Earlier
			 rules
						(A)In
			 generalThe proposed rule
			 entitled National Emission Standards for Hazardous Air Pollutants From
			 Coal- and Oil-Fired Electric Utility Steam Generating Units and Standards of
			 Performance for Fossil-Fuel-Fired Electric Utility,
			 Industrial-Commercial-Institutional, and Small
			 Industrial-Commercial-Institutional Steam Generating Units (76 Fed.
			 Reg. 24976 (May 3, 2011)), and any final rule that is based on that proposed
			 rule and promulgated prior to the date of enactment of this Act, shall
			 be—
							(i)of no force and effect; and
							(ii)treated as though the proposed or final
			 rule had never been issued or promulgated.
							(B)AnalysesIn conducting analyses under section
			 101(e)(1)(B), the Committee shall analyze the rules described in subparagraph
			 (A) (including any successor or substantially similar rules) as if subparagraph
			 (A) did not apply to the rules.
						(2)Promulgation of
			 final rulesIn place of the
			 rules described in paragraph (1), the Administrator shall promulgate—
						(A)regulations establishing national emission
			 standards for coal-and oil-fired electric utility steam generating units under
			 section 112 of the Clean Air Act (42 U.S.C. 7412) with respect to each
			 hazardous air pollutant for which the Administrator determines that regulations
			 are appropriate and necessary pursuant to section 112(n)(1)(A) of that Act (42
			 U.S.C. 7412(n)(1)(A));
						(B)regulations
			 establishing standards of performance for fossil-fuel-fired electric utility,
			 industrial-commercial-institutional, and small
			 industrial-commercial-institutional steam generating units under section 111 of
			 the Clean Air Act (42 U.S.C. 7411); and
						(C)the final
			 regulations required by subparagraphs (A) and (B)—
							(i)after issuing
			 proposed regulations under those subparagraphs;
							(ii)after
			 consideration of the final report submitted under section 101(e)(5); and
							(iii)not earlier than
			 the date that is 1 year after the date on which the Committee submits that
			 report to Congress (or on such later date as may be determined by the
			 Administrator).
							(3)Compliance
			 provisions
						(A)Establishment of
			 compliance datesIn
			 promulgating the regulations under paragraph (2), the Administrator
			 shall—
							(i)establish a date for compliance with the
			 standards and requirements under the regulations that is not earlier than 5
			 years after the effective date of the regulations; and
							(ii)in
			 establishing a date for that compliance, take into consideration—
								(I)the costs of achieving emission
			 reductions;
								(II)any non-air
			 quality health and environmental impact and energy requirements of the
			 standards and requirements;
								(III)the feasibility
			 of implementing the standards and requirements, including the time
			 needed—
									(aa)to obtain necessary permit approvals;
			 and
									(bb)to
			 procure, install, and test control equipment;
									(IV)the availability of equipment, suppliers,
			 and labor, given the requirements of the regulations and other proposed or
			 finalized regulations; and
								(V)potential net
			 employment impacts.
								(B)New
			 sourcesWith respect to the
			 regulations promulgated pursuant to paragraph (2)—
							(i)the date on which the Administrator
			 proposes a regulation pursuant to paragraph (2)(A) establishing an emission
			 standard under section 112 of the Clean Air Act (42 U.S.C. 7412) shall be
			 treated as the date on which the Administrator first proposes such a regulation
			 for purposes of applying the definition of a new source under section 112(a)(4)
			 of that Act (42 U.S.C. 7412(a)(4));
							(ii)the date on which the Administrator
			 proposes a regulation pursuant to paragraph (2)(B) establishing a standard of
			 performance under section 111 of the Clean Air Act (42 U.S.C. 7411) shall be
			 treated as the date on which the Administrator proposes such a regulation for
			 purposes of applying the definition of a new source under section 111(a)(2) of
			 that Act (42 U.S.C. 7411(a)(2));
							(iii)for purposes of any emission standard or
			 limitation applicable to electric utility steam generating units, the term
			 new source shall mean a stationary source for which a
			 preconstruction permit or other preconstruction approval required under the
			 Clean Air Act (42 U.S.C. 7401 et seq.) has been issued after the effective date
			 of the emission standard or limitation; and
							(iv)for purposes of clause (iii), the date of
			 issuance of a preconstruction permit or other preconstruction approval is
			 deemed to be the date on which the permit or approval is issued to the
			 applicant irrespective of any administrative or judicial review occurring after
			 that date.
							(C)Rule of
			 constructionNothing in this subsection restricts or otherwise
			 affects paragraphs (3)(B) and (4) of section 112(i) of the Clean Air Act (42
			 U.S.C. 7412(i)).
						(4)Other
			 provisions
						(A)Establishment of
			 standards achievable in practice
							(i)In
			 generalThe regulations
			 promulgated pursuant to paragraph (2)(A) shall apply to section 112(d)(3) of
			 the Clean Air Act (42 U.S.C. 7412(d)(3)) in accordance with clauses (ii) and
			 (iii).
							(ii)New
			 sourcesWith respect to new
			 sources—
								(I)the Administrator shall identify the
			 best-controlled similar source for each source category or subcategory;
			 and
								(II)the
			 best-controlled similar source for a category or subcategory shall be the
			 single source that is determined by the Administrator to be the best
			 controlled, in the aggregate, for all of the hazardous air pollutants for which
			 the Administrator intends to issue standards for the source category or
			 subcategory, under actual operating conditions, taking into account the
			 variability in actual source performance, source design, fuels, controls,
			 ability to measure pollutant emissions, and operating conditions.
								(iii)Existing
			 sourcesWith respect to
			 existing sources—
								(I)the Administrator shall identify 1 group of
			 sources that constitutes the best-performing 12 percent of existing sources for
			 each source category or subcategory; and
								(II)the group
			 constituting the best-performing 12 percent of existing sources for a category
			 or subcategory shall be the single group that is determined by the
			 Administrator to be the best performing, in the aggregate, for all of the
			 hazardous air pollutants for which the Administrator intends to issue standards
			 for the source category or subcategory, under actual operating conditions,
			 taking into account the variability in actual source performance, source
			 design, fuels, controls, ability to measure pollutant emissions, and operating
			 conditions.
								(B)Regulatory
			 alternativesFor the
			 regulations promulgated pursuant to paragraph (2), from among the range of
			 regulatory alternatives authorized under the Clean Air Act (42 U.S.C. 7401 et
			 seq.), including work practice standards under section 112(h) of that Act (42
			 U.S.C. 7412(h)), the Administrator shall impose the least burdensome,
			 consistent with the purposes of that Act and Executive Order No. 13563 (76 Fed.
			 Reg. 3821 (January 21, 2011)).
						103.Consideration of
			 feasibility and cost in establishing national ambient air quality
			 standardsIn establishing any
			 national primary or secondary ambient air quality standard under section 109 of
			 the Clean Air Act (42 U.S.C. 7409), the Administrator shall take into
			 consideration feasibility and cost.
			IIRegulatory
			 Relief
			201.Legislative
			 stay
				(a)Rules relating
			 to cement manufacturing, boilers, process heaters, and solid waste
			 incinerators
					(1)Establishment
			 of standardsIn lieu of the
			 rules specified in paragraph (2)(B), and notwithstanding the date by which
			 those rules would otherwise be required to be promulgated, the Administrator
			 shall—
						(A)propose regulations for the Portland cement
			 manufacturing industry and Portland cement plants, and for industrial,
			 commercial, and institutional boilers and process heaters, and commercial and
			 industrial solid waste incinerator units that are subject to any of the rules
			 specified in paragraph (2)(B), that—
							(i)establish maximum
			 achievable control technology standards, performance standards, and other
			 requirements under sections 112 and 129, as applicable, of the Clean Air Act
			 (42 U.S.C. 7412, 7429); and
							(ii)identify
			 nonhazardous secondary materials that, when used as fuels in combustion units
			 of that industry and those plants, boilers, heaters, and units, qualify as
			 solid waste under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) for
			 purposes of determining the extent to which the combustion units are required
			 to meet the emission standards under section 112 or 129 of the Clean Air Act
			 (42 U.S.C. 7412, 7429); and
							(B)promulgate final versions of those
			 regulations by not later than—
							(i)the date that is 15 months after the date
			 of enactment of this Act; or
							(ii)such later date as may be determined by the
			 Administrator.
							(2)Stay of certain
			 rules
						(A)In
			 generalThe final rules
			 described in subparagraph (B) shall be—
							(i)of no force or effect;
							(ii)treated as though the rule had never taken
			 effect; and
							(iii)replaced in accordance with paragraph
			 (1).
							(B)Description of
			 rulesThe rules referred to
			 in subparagraph (A) are—
							(i)the final rule entitled National
			 Emission Standards for Hazardous Air Pollutants from the Portland Cement
			 Manufacturing Industry and Standards of Performance for Portland Cement
			 Plants (75 Fed. Reg. 54970 (September 9, 2010));
							(ii)the final rule
			 entitled Standards of Performance for New Stationary Sources and
			 Emission Guidelines for Existing Sources: Commercial and Industrial Solid Waste
			 Incineration Units (76 Fed. Reg. 15704 (March 21, 2011));
							(iii)the final rule entitled
			 Identification of Non-Hazardous Secondary Materials That Are Solid
			 Waste (76 Fed. Reg. 15456 (March 21, 2011));
							(iv)the final rule
			 entitled National Emission Standards for Hazardous Air Pollutants for
			 Major Sources: Industrial, Commercial, and Institutional Boilers and Process
			 Heaters (76 Fed. Reg. 15608 (March 21, 2011));
							(v)the
			 final rule entitled National Emission Standards for Hazardous Air
			 Pollutants for Area Sources: Industrial, Commercial, and Institutional
			 Boilers (76 Fed. Reg. 15554 (March 21, 2011));
							(vi)the final rule
			 entitled Standards of Performance for New Stationary Sources and
			 Emission Guidelines for Existing Sources: Commercial and Industrial Solid Waste
			 Incineration Units (76 Fed. Reg. 15704 (March 21, 2011)); and
							(vii)the final rule entitled
			 Identification of Non-Hazardous Secondary Materials That Are Solid
			 Waste (76 Fed. Reg. 15456 (March 21, 2011)).
							(b)Inapplicability
			 of certain provisionsWith respect to any standard required by
			 subsection (a)(1) to be promulgated in regulations under section 112 of the
			 Clean Air Act (42 U.S.C. 7412), the provisions of
			 subsections (g)(2) and (j) of that section shall not apply prior to the
			 effective date of the standard specified in those regulations.
				202.Compliance
			 dates
				(a)Establishment of
			 compliance datesFor each
			 regulation promulgated pursuant to section 201, the Administrator—
					(1)shall establish a
			 date for compliance with standards and requirements under the regulation that
			 is, notwithstanding any other provision of law, not earlier than 5 years after
			 the effective date of the regulation; and
					(2)in proposing a
			 date for that compliance, shall take into consideration—
						(A)the costs of
			 achieving emission reductions;
						(B)any non-air
			 quality health and environmental impact and energy requirements of the
			 standards and requirements;
						(C)the feasibility of
			 implementing the standards and requirements, including the time
			 necessary—
							(i)to
			 obtain necessary permit approvals; and
							(ii)to
			 procure, install, and test control equipment;
							(D)the availability
			 of equipment, suppliers, and labor, given the requirements of the regulation
			 and other proposed or finalized regulations of the Administrator; and
						(E)potential net
			 employment impacts.
						(b)New
			 sourcesThe date on which the
			 Administrator proposes a regulation pursuant to section 201 establishing an
			 emission standard under section 112 or 129 of the Clean Air Act (42 U.S.C.
			 7412, 7429) shall be treated as the date on which the Administrator first
			 proposes such a regulation for purposes of applying—
					(1)the definition of the term new
			 source under section 112(a)(4) of that Act (42 U.S.C. 7412(a)(4));
			 or
					(2)the definition of the term new solid
			 waste incineration unit under section 129(g)(2) of that Act (42 U.S.C.
			 7429(g)(2)).
					(c)Rule of
			 constructionNothing in this
			 Act restricts or otherwise affects paragraphs (3)(B) and (4) of section 112(i)
			 of the Clean Air Act (42 U.S.C. 7412(i)).
				203.Energy recovery
			 and conservationNotwithstanding any other provision of law,
			 and to ensure the recovery and conservation of energy consistent with the Solid
			 Waste Disposal Act (42 U.S.C. 6901 et seq.), in promulgating regulations under
			 section 201 addressing the subject matter of the rules specified in paragraph
			 (2) of each of those subsections, the Administrator shall—
				(1)adopt the
			 definitions of the terms commercial and industrial solid waste
			 incineration unit, commercial and industrial waste, and
			 contained gaseous material in the rule entitled Standards
			 for Performance of New Stationary Sources and Emission Guidelines for Existing
			 Sources: Commercial and Industrial Solid Waste Incineration Units (65
			 Fed. Reg. 75338 (December 1, 2000)); and
				(2)identify
			 nonhazardous secondary material to be solid waste (as defined in section 1004
			 of the Solid Waste Disposal Act (42 U.S.C. 6903)) only if—
					(A)the material meets
			 that definition of commercial and industrial waste; or
					(B)if the material is
			 a gas, the material meets that definition of contained gaseous material.
					204.Other
			 provisions
				(a)Establishment of
			 standards achievable in practiceIn promulgating regulations
			 under section 201, the Administrator shall ensure, to the maximum extent
			 practicable, that emission standards for existing and new sources established
			 under section 112 or 129 of the Clean Air Act (42 U.S.C. 7412, 7429), as
			 applicable, can be met under actual operating conditions consistently and
			 concurrently with emission standards for all other air pollutants covered by
			 regulations applicable to the source category, taking into account—
					(1)variability in
			 actual source performance;
					(2)source
			 design;
					(3)fuels;
					(4)inputs;
					(5)controls;
					(6)ability to
			 measure the pollutant emissions; and
					(7)operating
			 conditions.
					(b)Regulatory
			 alternativesFor each
			 regulation promulgated under section 201, from among the range of regulatory
			 alternatives authorized under the Clean Air Act (42 U.S.C. 7401 et seq.),
			 including work practice standards under section 112(h) of that Act (42 U.S.C.
			 7412(h)), the Administrator shall impose the least burdensome, consistent with
			 the purposes of that Act and Executive Order 13563 (76 Fed. Reg. 3821 (January
			 21, 2011)).
				IIICoal Residuals
			 Reuse and Management
			301.Short
			 titleThis title may be cited
			 as the Coal Residuals Reuse and
			 Management Act.
			302.Amendment to
			 Subtitle D of the Solid Waste Disposal Act
				(a)In
			 generalSubtitle D of the Solid Waste Disposal Act
			 (42 U.S.C. 6941 et
			 seq.) is amended by adding at the end the following:
					
						4011.Management and
				disposal of coal combustion residuals
							(a)State permit
				programs for coal combustion residualsEach State may adopt and
				implement a coal combustion residuals permit program.
							(b)State
				actions
								(1)NotificationNot
				later than 6 months after the date of enactment of this section (except as
				provided by the deadline identified under subsection (d)(2)(B)), the Governor
				of each State shall notify the Administrator, in writing, whether such State
				will adopt and implement a coal combustion residuals permit program.
								(2)Certification
									(A)In
				generalNot later than 36 months after the date of enactment of
				this section (except as provided in subsections (f)(1)(A) and (f)(1)(C)), in
				the case of a State that has notified the Administrator that it will implement
				a coal combustion residuals permit program, the head of the lead State agency
				responsible for implementing the coal combustion residuals permit program shall
				submit to the Administrator a certification that such coal combustion residuals
				permit program meets the specifications described in subsection (c)(1).
									(B)ContentsA
				certification submitted under this paragraph shall include—
										(i)a
				letter identifying the lead State agency responsible for implementing the coal
				combustion residuals permit program, signed by the head of such agency;
										(ii)identification of
				any other State agencies involved with the implementation of the coal
				combustion residuals permit program;
										(iii)a narrative description that provides an
				explanation of how the State will ensure that the coal combustion residuals
				permit program meets the requirements of this section, including a description
				of the State’s—
											(I)process to inspect or otherwise determine
				compliance with such permit program;
											(II)process to
				enforce the requirements of such permit program; and
											(III)public
				participation process for the promulgation, amendment, or repeal of regulations
				for, and the issuance of permits under, such permit program;
											(iv)a legal certification that the State has,
				at the time of certification, fully effective statutes or regulations necessary
				to implement a coal combustion residuals permit program that meets the
				specifications described in subsection (c)(1); and
										(v)copies of State statutes and regulations
				described in clause (iv).
										(3)Maintenance of
				4005(c) or
				3006 programIn order to adopt
				or implement a coal combustion residuals permit program under this section
				(including pursuant to subsection (f)), the State agency responsible for
				implementing a coal combustion residuals permit program in a State shall
				maintain an approved program under section 4005(c) or an authorized program
				under section 3006.
								(c)Permit program
				specifications
								(1)Minimum
				requirementsThe specifications described in this subsection for
				a coal combustion residuals permit program are as follows:
									(A)The revised criteria described in paragraph
				(2) shall apply to a coal combustion residuals permit program, except as
				provided in paragraph (3).
									(B)Each structure shall be, in accordance with
				generally accepted engineering standards for the structural integrity of such
				structures, designed, constructed, and maintained to provide for containment of
				the maximum volumes of coal combustion residuals appropriate for the structure.
				If a structure is determined by the head of the agency responsible for
				implementing the coal combustion residuals permit program to be deficient, the
				head of such agency has authority to require action to correct the deficiency
				according to a schedule determined by such agency. If the identified deficiency
				is not corrected according to such schedule, the head of such agency has
				authority to require that the structure close in accordance with subsection
				(h).
									(C)The coal
				combustion residuals permit program shall apply the revised criteria
				promulgated pursuant to section 4010(c) for location, design, groundwater
				monitoring, corrective action, financial assurance, closure, and post-closure
				described in paragraph (2) and the specifications described in this paragraph
				to surface impoundments.
									(D)If a structure that is classified as posing
				a high hazard potential pursuant to the guidelines published by the Federal
				Emergency Management Agency entitled Federal Guidelines for Dam Safety:
				Hazard Potential Classification System for Dams (FEMA Publication Number
				333) is determined by the head of the agency responsible for implementing the
				coal combustion residuals permit program to be deficient with respect to the
				structural integrity requirement in subparagraph (B), the head of such agency
				has authority to require action to correct the deficiency according to a
				schedule determined by such agency. If the identified deficiency is not
				corrected according to such schedule, the head of such agency has authority to
				require that the structure close in accordance with subsection (h).
									(E)In the case of a
				coal combustion residuals permit program implemented by a State, the State has
				the authority to inspect structures and implement and enforce such permit
				program.
									(F)In the case of a coal combustion residuals
				permit program implemented by a State, the State has the authority to address
				wind dispersal of dust from coal combustion residuals by requiring dust control
				measures, as determined appropriate by the head of the lead State agency
				responsible for implementing the coal combustion residuals permit
				program.
									(2)Revised
				criteriaThe revised criteria
				described in this paragraph are—
									(A)the revised
				criteria for design, groundwater monitoring, corrective action, closure, and
				post-closure, for structures, including—
										(i)for new
				structures, and lateral expansions of existing structures, that first receive
				coal combustion residuals after the date of enactment of this section, the
				revised criteria regarding design requirements described in
				section
				258.40 of title 40, Code of Federal Regulations; and
										(ii)for all structures that receive coal
				combustion residuals after the date of enactment of this section, the revised
				criteria regarding groundwater monitoring and corrective action requirements
				described in subpart E of part 258 of title 40, Code of Federal Regulations,
				except that, for the purposes of this paragraph, such revised criteria shall
				also include—
											(I)for the purposes of detection monitoring,
				the constituents boron, chloride, conductivity, fluoride, mercury, pH, sulfate,
				sulfide, and total dissolved solids; and
											(II)for the purposes of assessment monitoring,
				the constituents aluminum, boron, chloride, fluoride, iron, manganese,
				molybdenum, pH, sulfate, and total dissolved solids;
											(B)the revised criteria for location
				restrictions described in—
										(i)for new structures, and lateral expansions
				of existing structures, that first receive coal combustion residuals after the
				date of enactment of this section, sections 258.11 through 258.15 of title 40,
				Code of Federal Regulations; and
										(ii)for existing structures that receive coal
				combustion residuals after the date of enactment of this section, sections
				258.11 and
				258.15 of title 40, Code of Federal
				Regulations;
										(C)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for air quality described in
				section
				258.24 of title 40, Code of Federal Regulations;
									(D)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for financial assurance described in subpart G of
				part 258 of title 40, Code of Federal Regulations;
									(E)for all structures that receive coal
				combustion residuals after the date of enactment of this section, the revised
				criteria for surface water described in
				section
				258.27 of title 40, Code of Federal Regulations;
									(F)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for recordkeeping described in
				section
				258.29 of title 40, Code of Federal Regulations;
									(G)for landfills and
				other land-based units, other than surface impoundments, that receive coal
				combustion residuals after the date of enactment of this section, the revised
				criteria for run-on and run-off control systems described in
				section
				258.26 of title 40, Code of Federal Regulations; and
									(H)for surface
				impoundments that receive coal combustion residuals after the date of enactment
				of this section, the revised criteria for run-off control systems described in
				section
				258.26(a)(2) of title 40, Code of Federal Regulations.
									(3)Applicability of
				certain requirementsA State
				may determine that one or more of the requirements of the revised criteria
				described in paragraph (2) is not needed for the management of coal combustion
				residuals in that State, and may decline to apply such requirement as part of
				its coal combustion residuals permit program. If a State declines to apply a
				requirement under this paragraph, the State shall include in the certification
				under subsection (b)(2) a description of such requirement and the reasons such
				requirement is not needed in the State. If the Administrator, taking into
				account only the revised criteria that the State determines to be needed under
				this section, determines that a State determination under this paragraph does
				not accurately reflect the needs for the management of coal combustion
				residuals in the State, the Administrator may treat such State determination as
				a deficiency under subsection (d).
								(d)Written notice
				and opportunity To remedy
								(1)In
				generalThe Administrator shall provide to a State written notice
				and an opportunity to remedy deficiencies in accordance with paragraph (2) if
				at any time the State—
									(A)does not satisfy
				the notification requirement under subsection (b)(1);
									(B)has not submitted
				a certification under subsection (b)(2);
									(C)does not satisfy
				the maintenance requirement under subsection (b)(3); or
									(D)is not
				implementing a coal combustion residuals permit program that meets the
				specifications described in subsection (c)(1).
									(2)Contents of
				notice; deadline for responseA notice provided under this
				subsection shall—
									(A)include findings
				of the Administrator detailing any applicable deficiencies in—
										(i)compliance by the
				State with the notification requirement under subsection (b)(1);
										(ii)compliance by the
				State with the certification requirement under subsection (b)(2);
										(iii)compliance by
				the State with the maintenance requirement under subsection (b)(3); and
										(iv)the State coal combustion residuals permit
				program in meeting the specifications described in subsection (c)(1);
				and
										(B)identify, in
				collaboration with the State, a reasonable deadline, which shall be not sooner
				than 6 months after the State receives the notice, by which the State shall
				remedy the deficiencies detailed under subparagraph (A).
									(e)Implementation
				by Administrator
								(1)In
				generalThe Administrator shall implement a coal combustion
				residuals permit program for a State only in the following
				circumstances:
									(A)If the Governor of
				such State notifies the Administrator under subsection (b)(1) that such State
				will not adopt and implement such a permit program.
									(B)If such State has
				received a notice under subsection (d) and, after any review brought by the
				State under section 7006, fails, by the deadline identified in such notice
				under subsection (d)(2)(B), to remedy the deficiencies detailed in such notice
				under subsection (d)(2)(A).
									(C)If such State
				informs the Administrator, in writing, that such State will no longer implement
				such a permit program.
									(2)RequirementsIf the Administrator implements a coal
				combustion residuals permit program for a State under paragraph (1), such
				permit program shall consist of the specifications described in subsection
				(c)(1).
								(3)EnforcementIf the Administrator implements a coal
				combustion residuals permit program for a State under paragraph (1), the
				authorities referred to in section 4005(c)(2)(A) shall apply with respect to
				coal combustion residuals and structures and the Administrator may use such
				authorities to inspect, gather information, and enforce the requirements of
				this section in the State.
								(f)State control
				after implementation by Administrator
								(1)State
				control
									(A)New adoption and
				implementation by StateFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(A), the State may adopt and implement such a permit program by—
										(i)notifying the
				Administrator that the State will adopt and implement such a permit
				program;
										(ii)not later than 6
				months after the date of such notification, submitting to the Administrator a
				certification under subsection (b)(2); and
										(iii)receiving from the Administrator—
											(I)a determination
				that the State coal combustion residuals permit program meets the
				specifications described in subsection (c)(1); and
											(II)a timeline for
				transition of control of the coal combustion residuals permit program.
											(B)Remedying
				deficient permit programFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(B), the State may adopt and implement such a permit program by—
										(i)remedying the
				deficiencies detailed in the notice provided under subsection (d)(2)(A);
				and
										(ii)receiving from the Administrator—
											(I)a determination
				that the deficiencies detailed in such notice have been remedied; and
											(II)a timeline for
				transition of control of the coal combustion residuals permit program.
											(C)Resumption of
				implementation by StateFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(C), the State may adopt and implement such a permit program by—
										(i)notifying the
				Administrator that the State will adopt and implement such a permit
				program;
										(ii)not later than 6
				months after the date of such notification, submitting to the Administrator a
				certification under subsection (b)(2); and
										(iii)receiving from the Administrator—
											(I)a determination
				that the State coal combustion residuals permit program meets the
				specifications described in subsection (c)(1); and
											(II)a timeline for
				transition of control of the coal combustion residuals permit program.
											(2)Review of
				determination
									(A)Determination
				requiredThe Administrator shall make a determination under
				paragraph (1) not later than 90 days after the date on which the State submits
				a certification under paragraph (1)(A)(ii) or (1)(C)(ii), or notifies the
				Administrator that the deficiencies have been remedied pursuant to paragraph
				(1)(B)(i), as applicable.
									(B)ReviewA
				State may obtain a review of a determination by the Administrator under
				paragraph (1) as if such determination was a final regulation for purposes of
				section 7006.
									(3)Implementation
				during transition
									(A)Effect on
				actions and ordersActions
				taken or orders issued pursuant to a coal combustion residuals permit program
				shall remain in effect if—
										(i)a State takes
				control of its coal combustion residuals permit program from the Administrator
				under paragraph (1); or
										(ii)the Administrator
				takes control of a coal combustion residuals permit program from a State under
				subsection (e).
										(B)Change in
				requirementsSubparagraph (A) shall apply to such actions and
				orders until such time as the Administrator or the head of the lead State
				agency responsible for implementing the coal combustion residuals permit
				program, as applicable—
										(i)implements changes
				to the requirements of the coal combustion residuals permit program with
				respect to the basis for the action or order; or
										(ii)certifies the
				completion of a corrective action that is the subject of the action or
				order.
										(4)Single permit
				programIf a State adopts and implements a coal combustion
				residuals permit program under this subsection, the Administrator shall cease
				to implement the permit program implemented under subsection (e) for such
				State.
								(g)Effect on
				determination under 4005(c) or
				3006The Administrator shall not consider the implementation of a
				coal combustion residuals permit program by the Administrator under subsection
				(e) in making a determination of approval for a permit program or other system
				of prior approval and conditions under section 4005(c) or of authorization for
				a program under section 3006.
							(h)ClosureIf it is determined, pursuant to a coal
				combustion residuals permit program, that a structure should close, the time
				period and method for the closure of such structure shall be set forth in a
				closure plan that establishes a deadline for completion and that takes into
				account the nature and the site-specific characteristics of the structure to be
				closed. In the case of a surface impoundment, the closure plan shall require,
				at a minimum, the removal of liquid and the stabilization of remaining waste,
				as necessary to support the final cover.
							(i)Authority
								(1)State
				authorityNothing in this section shall preclude or deny any
				right of any State to adopt or enforce any regulation or requirement respecting
				coal combustion residuals that is more stringent or broader in scope than a
				regulation or requirement under this section.
								(2)Authority of the
				administrator
									(A)In
				generalExcept as provided in subsection (e) of this section and
				section 6005 of this title, the Administrator shall, with respect to the
				regulation of coal combustion residuals, defer to the States pursuant to this
				section.
									(B)Imminent
				hazardNothing in this section shall be construed to affect the
				authority of the Administrator under section 7003 with respect to coal
				combustion residuals.
									(C)Technical and
				enforcement assistance only upon requestUpon request from the head of a lead State
				agency that is implementing a coal combustion residuals permit program, the
				Administrator may provide to such State agency only the technical or
				enforcement assistance requested.
									(3)Citizen
				suitsNothing in this section
				shall be construed to affect the authority of a person to commence a civil
				action in accordance with section 7002.
								(j)Mine reclamation
				activitiesA coal combustion residuals permit program implemented
				under subsection (e) by the Administrator shall not apply to the utilization,
				placement, and storage of coal combustion residuals at surface mining and
				reclamation operations.
							(k)DefinitionsIn
				this section:
								(1)Coal combustion
				residualsThe term coal combustion residuals
				means—
									(A)the solid wastes
				listed in section 3001(b)(3)(A)(i), including recoverable materials from such
				wastes;
									(B)coal combustion
				wastes that are co-managed with wastes produced in conjunction with the
				combustion of coal, provided that such wastes are not segregated and disposed
				of separately from the coal combustion wastes and comprise a relatively small
				proportion of the total wastes being disposed in the structure;
									(C)fluidized bed
				combustion wastes;
									(D)wastes from the
				co-burning of coal with non-hazardous secondary materials provided that coal
				makes up at least 50 percent of the total fuel burned; and
									(E)wastes from the
				co-burning of coal with materials described in subparagraph (A) that are
				recovered from monofills.
									(2)Coal combustion
				residuals permit programThe term coal combustion residuals
				permit program means a permit program or other system of prior approval
				and conditions that is adopted by or for a State for the management and
				disposal of coal combustion residuals to the extent such activities occur in
				structures in such State.
								(3)StructureThe
				term structure means a landfill, surface impoundment, or other
				land-based unit which may receive coal combustion residuals.
								(4)Revised
				criteriaThe term
				revised criteria means the criteria promulgated for municipal
				solid waste landfill units under section 4004(a) and under section 1008(a)(3),
				as revised under section
				4010(c).
								.
				(b)Conforming
			 AmendmentThe table of contents contained in section 1001 of the
			 Solid Waste Disposal Act is amended by inserting after the item relating to
			 section 4010 the following:
					
						
							Sec. 4011. Management and disposal of coal
				combustion
				residuals.
						
						.
				303.2000 regulatory
			 determinationNothing in this
			 title, or the amendments made by this title, shall be construed to alter in any
			 manner the Environmental Protection Agency’s regulatory determination entitled
			 Notice of Regulatory Determination on Wastes from the Combustion of
			 Fossil Fuels, published at 65 Fed. Reg. 32214 (May 22, 2000), that the
			 fossil fuel combustion wastes addressed in that determination do not warrant
			 regulation under subtitle C of the Solid Waste Disposal Act (42 U.S.C. 6921 et
			 seq.).
			304.Effect of
			 titleThis title and the
			 amendments made by this title—
				(1)supersede any regulations promulgated or
			 being developed as of the date of enactment of this Act relating to coal
			 combustion residuals; and
				(2)specifically exempt coal combustion
			 residuals from regulation under subtitle C of the Solid Waste Disposal Act (42
			 U.S.C. 6921 et seq.).
				IVThermal
			 Discharges
			401.Short titleThis title may be cited as the
			 Environmental Impact of Thermal
			 Discharges Act of 2011.
			402.Thermal
			 dischargeSection 316 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1326) is amended by striking
			 subsection (b) and inserting the following:
				
					(b)Cooling water
				intake structures
						(1)Definition of
				StateIn this subsection, the term State means a
				State authorized to administer a permit program under section 402.
						(2)Standards
							(A)Cooling water
				intake structures constructed after January 17, 2002For any
				cooling water intake structure that commences construction after January 17,
				2002, any standard established under section 306 and applicable to a point
				source shall require that the location, design, construction, and capacity of
				the cooling water intake structure reflect the best technology available for
				reducing adverse environmental impact.
							(B)Cooling water
				intake structures constructed on or before January 17, 2002For
				any cooling water intake structure that commenced construction on or before
				January 17, 2002, any standard established under section 301 shall require that
				the location, design, construction, and capacity of the cooling water intake
				structure reflect the best technology available for reducing adverse
				environmental impact.
							(3)Site-specific
				adverse environmental impact determination
							(A)In
				generalExcept as provided in subparagraph (C), the Administrator
				or State, if applicable, shall determine whether the cooling water intake
				structure described in paragraph (2)(B) creates an adverse environmental impact
				at the site in which the cooling water intake structure is located.
							(B)Shellfish,
				fish, or wildlife mortality
								(i)In
				GeneralIn making the determination under subparagraph (A),
				shellfish, fish, or wildlife mortality shall not be considered an adverse
				environmental impact unless—
									(I)a demonstrable,
				quantifiable, and continuous decline in any shellfish, fish, or wildlife
				population occurs in or on the body of water on which the cooling water intake
				structure is located; and
									(II)the
				Administrator or State, as applicable, determines that the decline is
				specifically attributable to that cooling water intake structure.
									(ii)Presumption;
				clear and convincing evidenceIn making the determination under
				clause (i)(II), the Administrator or State, as applicable, may presume that the
				cooling water intake structure is not causing an adverse environmental impact
				unless there is clear and convincing evidence to the contrary.
								(C)Certain
				categories or classes of cooling water intake structuresThe
				Administrator or State, as applicable, shall not be required to make the
				determination under subparagraph (A) for any category or class of cooling water
				intake structure that the Administrator or State, as applicable, determines,
				because of the location, design, capacity, or other factors, is unlikely to
				cause an adverse environmental impact.
							(4)Site-specific
				selection of best technology availableFor any cooling water
				intake structure described in paragraph (2)(A), or if the Administrator or
				State, as applicable, makes the determination described in paragraph (3)(A),
				the Administrator or the State, as applicable, shall select the best technology
				available for the cooling water intake structure using a site-specific
				cost-benefit analysis that ensures the benefits of the cooling water intake
				structure technology selected justify the costs, taking into
				consideration—
							(A)any costs
				associated with any feasible alternative cooling water intake structure
				technology;
							(B)any likely
				environmental and economic benefits;
							(C)any nonwater
				quality environmental or water consumption impacts;
							(D)any energy
				requirements;
							(E)the remaining
				useful life of equipment and facilities involved;
							(F)the process
				employed;
							(G)the engineering
				aspects of the application of various types of control techniques;
							(H)electricity
				reliability impacts;
							(I)land
				availability;
							(J)lost revenues;
				and
							(K)other factors
				that the Administrator or State, as applicable, determines to be
				appropriate.
							(5)Alternative
				technologiesAny owner or operator of any cooling water intake
				structure described in paragraph (2) may use restoration measures, including
				restocking fish and shellfish, improving the surrounding habitat, and
				alternative techniques in lieu of modifying the cooling water intake structure
				if the Administrator or State, as applicable, determines that the restoration
				measures achieve substantially the same environmental benefits as the best
				technology available selected under paragraph (4).
						(6)Credit for
				previously installed fish-protection technologyThe Administrator
				or State, as applicable, shall provide credit for any impingement or
				entrainment reductions resulting from a previously installed fish-protection
				technology, as the Administrator or State determines to be
				appropriate.
						.
			403.RegulationsEffective beginning January 1, 2011—
				(1)the Administrator
			 shall not promulgate any regulation regarding cooling water intake structures
			 that is inconsistent with this title or an amendment made by this title;
			 and
				(2)any regulation
			 described in paragraph (1) that is promulgated on or after January 1, 2011, and
			 prior to the date of enactment of this Act shall have no force or
			 effect.
				
